Citation Nr: 0519644	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-11 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for disabilities of the 
feet, ankles, and legs (i.e. shin splints).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel





INTRODUCTION

The appellant had Army National Guard service from October 
1981 to October 1987, including a period of active duty from 
October 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the claim for service connection for 
a foot condition, claimed as shin splints, an ankle 
condition, and a leg condition.  The appellant has timely 
perfected an appeal of this determination to the Board.  As 
the appellant's claimed disorders are potentially separate 
disorders, the Board has characterized the issue as listed on 
the title page.  

The Board observes that the appellant failed to report to a 
February 2003 hearing before a traveling section of the 
Board.  In a January 2004 letter, the appellant's 
representative informed VA that she had spoken with the 
appellant and that the appellant no longer desired a hearing 
before a traveling section of the Board.  Thus, her request 
for a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).   

In April 2003 and February 2004, the Board remanded the 
appeal for further development.


FINDING OF FACT

Disabilities of the feet, ankles, and legs (i.e. shin 
splints) did not originate in service or within one year 
thereafter and is not related to any incident of service.





CONCLUSION OF LAW

Disabilities of the feet, ankles, and legs (i.e. shin 
splints) were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(2), 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant and her representative of the 
information and medical and lay evidence necessary to 
substantiate her claim.  The appellant was provided with a 
copy of the appealed July 1998 rating decision, April 1999 
statement of the case, April 2003 and February 2004 Board 
remands, and August 2003 and December 2004 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding her claim.  By way of these 
documents, the appellant was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on her behalf.  Additionally, in a July 2003 
letter, VA informed the appellant and her representative of 
the provisions of the VCAA and the evidence necessary to 
substantiate her claim for service connection for 
disabilities of the feet, ankles, and legs (i.e. shin 
splints).  In a February 2004 letter, VA again informed the 
appellant of the information and evidence necessary to 
substantiate her claim.  

In addition, VA has made reasonable efforts to inform the 
appellant and her representative of the evidence she was 
responsible for submitting and what evidence VA would obtain 
on her behalf.  Specifically, in the July 2003 letter, VA 
asked the appellant to identify any records pertinent to her 
claim, including medical records, so that VA could request 
them on her behalf.  VA also asked the appellant to inform VA 
of any additional information or evidence that might help 
support her claim.  Additionally, VA informed the appellant 
that VA would obtain relevant records from federal agencies, 
state or local governments, private doctors and hospitals, 
and current and former employers.  Moreover, in the February 
2004 letter, VA asked the appellant to submit any information 
or evidence that she had pertaining to her claim.  Thus, the 
Board finds that the aforementioned correspondences informed 
the appellant of the evidence she was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the appellant was 
informed that she could submit any records in her possession 
relevant to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
appellant's service medical records, post-service VA and non-
VA medical records, VA examination reports, and statements 
made by the appellant in support of her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  As the 
initial unfavorable rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the appellant 
the July 2003 and February 2004 letters, along with the 
above-mentioned correspondences, and readjudicated her claim 
in December 2004.  In addition, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements prior to the 
initial unfavorable decision is harmless error.  Under the 
circumstances, the Board finds that the appellant has 
received the notice and assistance contemplated by law and 
adjudication of her claim poses no risk of prejudice to the 
appellant.  See Bernard, supra.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2004).

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for 
service connection for the appellant's disabilities of the 
feet, ankles, and legs (i.e. shin splints).  In support of 
this conclusion, the Board notes the following evidence of 
record.

Service medical records show that the appellant complained of 
bilateral foot pain.  

In February 1982, the appellant complained of foot problems.  
The examiner noted pain in both arches with no corns, 
calluses or bunions.  The assessment was mild pes planus.  

A later February 1982 entry reflects complaints of pain and 
an assessment of high arches, with a referral to the podiatry 
clinic.  

A March 1982 podiatry clinic note reflects complaints of pain 
in the arches of both feet since basic training, an 
assessment of ankle equinus and pes cavus bilaterally, and a 
recommendation of continuation of arch supports and physical 
therapy for ankle exercises.  

A later March 1982 physical therapist entry reflects 
complaints of bilateral foot pain since basic training, an 
assessment of painful feet secondary to pes cavus, and a 
recommendation of stretching and strengthening exercises for 
her ankles and Achilles.  A follow-up note by the above 
physical therapist reflects that the appellant did not want 
to come in for therapy and so the appellant was set up on a 
home program and discharged.  

A final March 1982 entry in the appellant's service medical 
records shows complaints of sore feet and an assessment of 
tendonitis with falling arches.  

At a May 1998 VA foot examination, the appellant complained 
of pain radiating from both her ankles to the posterior 
aspect of her legs.  She stated that the pain would be 
exacerbated with weightbearing for prolonged periods of time.  
She denied any unsteadiness of the feet or the use of 
crutches, braces or canes.  She stated that she wears 
corrective shoes to alleviate the pain in her ankles and 
feet.  

The examiner noted no swelling or deformity of the feet, no 
unsteadiness of the feet, and no evidence of flatfoot.  The 
examiner reported dorsiflexion of the ankles as about 20 
degrees, plantar flexion of the ankles as 50 degrees, 
subtalar inversion as 5 degrees, forefoot adduction as 5 
degrees, and forefoot abduction as 10 degrees.  The examiner 
also stated that metatarsophalangeal joint flexion and 
extension were within normal limits.  Then, the examiner made 
a diagnosis of right and left ankle joint pain with radiation 
to the right and left posterior aspect of the legs.  

At a May 1998 VA joints examination, the appellant complained 
of bilateral ankle pain with radiation to the right posterior 
aspect of the leg since 1981.  The appellant stated that 
during service she had shin splints and had been placed on 
light duty.  She denied any injury during service.  Since 
service, the appellant stated that, after three hours of 
standing at work as a bartender or waitress, she experienced 
pain shooting from her ankles to the posterior aspect of her 
legs.  

The examiner noted no unsteadiness or imbalance of the ankle 
joints.  In addition, the examiner noted that the appellant's 
knee joints had full range of motion with no swelling, 
deformity, or unsteadiness.  The examiner then concluded that 
the appellant had normal ankle and knee joints.  

At a May 1998 VA muscle examination, the appellant complained 
of pain in the gastrocnemius muscle of both legs radiating 
from her ankles.  She also complained of stiffness of the 
legs.  She denied any swelling or tenderness of the 
gastrocnemius muscle, and she reported no history of injury 
to the muscle.  

The examiner reported the absence of tissue loss, scar 
formation, adhesion, and tendon damage.  Additionally, the 
examiner noted no bone, joint, or nerve damage.  The examiner 
also stated that strength of the gastrocnemius muscle was 5/5 
and that there was no muscle herniation.  Then, the examiner 
concluded that the appellant had a normal muscle examination.  

The record also contains four VA radiology reports dated in 
May 1998.  Regarding the tibia and fibula, the radiologist 
reported that there was no evidence of fractures or 
dislocation but that there was a small exostosis at the 
proximal metaphysic of the right fibula.  The radiologist 
concluded that the examination was essentially negative for 
bilateral tibia and fibula.  Regarding the ankles, the 
radiologist reported no evidence of fractures or dislocation 
in either ankle and concluded that the examination was 
essentially negative for bilateral ankles.  

An October 2000 private medical record reflects complaints of 
painful feet and shins, and that the appellant has had pain 
for several years.  The assessment was tibialis posterior 
with pain left and right with pain in the feet due to 
increased pronation.  The examiner noted that he discussed 
the cause of the tibialis posterior or shin splints.  The 
examiner added that the appellant reported that she has had 
problems with shin splints all her life in high school, and 
the service did not relate this to her current complaint.

In a January 2004 letter, Dr. Lowe stated that the appellant 
has a history of calf pain when ambulatory for more than 
three or four hours, and that this problem apparently dates 
back to her time in military service.  

A July 2004 office visit note from Dr. Gundel reflects 
complaints of bilateral leg pain and a 20+ year history of 
bilateral shin splints, which started when she was on active 
duty in the military.  The appellant stated that she has pain 
in both legs that starts around the distal third of the leg 
and radiates both proximally and distally after standing or 
walking fro more than 3 to 4 hours.  She also stated that she 
has numbness and tingling in her toes on both feet.  Dr. 
Gundel noted that the appellant has had problems with her 
feet and was given orthotics, which actually made her pain 
worse.  

Dr. Gundel provided an impression of exertional compartment 
syndrome bilateral legs by history.  He stated that the 
appellant probably had shin splints at some point in the past 
but her symptoms are now more consistent with an exertional 
compartment syndrome.  He added that for a definitive 
diagnosis the appellant would need intracompartmental 
pressure readings in both legs both before and after 
activities, but that this would be an extensive undertaking 
that should only be considered if surgery is contemplated.  
Dr. Gundel concluded that he would not recommend surgery at 
any point unless it becomes worse.

Finally, a September 2004 VA examination report reflects a 
history of developing sharp leg pains during basic and 
advanced individual training.  The appellant stated that she 
self medicated with alcohol and realized in 1997, when she 
became sober, that she had constant pain.  She reported 
working as a waitress/bartender for 20 years and that now 
after working 3 or 4 hours she gets pain in her lower 
extremities.  

The examiner reviewed the appellant's claims file, noting 
that she was seen in service for pain in her feet and 
diagnosed with mild pes planus, high arches, bilateral ankle 
equine, pes cavus, and a history of fallen arches.  The 
appellant stated that she currently has pain that is greater 
than 10/10 after standing for 3 to 4 hours, trouble with 
prolonged standing and walking, and no flares per se but 
rather aggravation of pain with activity.  She also stated 
that she takes no medication.  

Examination revealed size, shape, and symmetry of both lower 
extremities to be normal.  There was no objective evidence of 
painful motion, edema, instability, weakness, or tenderness.  
Gait was normal and there were no functional limitations by 
observation.  There were no calluses, breakdown, hammertoes, 
high arch, claw foot, flat foot, or other deformity.  The 
examiner noted unusual shoe wear in that she wears out the 
left lateral sole more than the right.  The diagnosis was a 
normal foot examination bilaterally.

The examiner noted that the appellant's primary complaint was 
bilateral lateral calf pain after prolonged standing.  
Examination revealed no weakness, stiffness, swelling, 
instability, dislocation, or subluxation.  There was no 
evidence of inflammatory arthritis or constitutional 
symptoms.  On range of motion of the ankles, the appellant 
kept the ankles at neutral position at 90 degrees with 
dorsiflexion bilaterally to 20 degrees, plantar flexion to 40 
or 45 degrees bilaterally, and normal angulation of the os 
calcis in relation to the tibia and fibula.  The appellant 
indicated that she has pain in the distribution of the 
lateral calf bilaterally.

The examiner noted that specialists have diagnosed the 
appellant with exertional compartment syndrome, which is the 
compression of blood vessels due to activity.  The examiner 
further noted that the appellant was seen in service for shin 
splints, which is medial tibial stress syndrome, and that the 
areas affected while in service are opposite to what the 
appellant is claiming to be the primary complaint at this 
point.  The examiner diagnosed the appellant with exertional 
compartment syndrome and a normal examination.  

The examiner stated that the appellant currently has a foot, 
ankle, or leg disorder and that it did not exist prior to 
service.  The examiner stated that it is unlikely that the 
appellant's current exertional compartment symptom is 
causally related to active military service, as the diagnosis 
at that point was bilateral shin splints, a different 
anatomical, physiological, and symptomatic entity.

The above evidence shows that the appellant had bilateral 
foot pain during service, variously diagnosed as mild pes 
planus, high arches, ankle equinus, pes cavus, painful feet 
secondary to pes cavus, and tendonitis with falling arches.  
The evidence also shows that the appellant currently has 
bilateral ankle and calf pain, variously diagnosed as right 
and left ankle joint pain with radiation to the right and 
left posterior aspect of the legs, and bilateral exertional 
compartment syndrome.  Thus, the Board observes that the 
appellant's current disability is different from the 
disability she had in service.  In this regard, the Board 
notes Dr. Gundel's July 2004 statement that the appellant 
probably had shin splints at some point in the past but her 
symptoms are now more consistent with an exertional 
compartment syndrome.  The Board also notes the September 
2004 VA examiner's statement that it is unlikely that the 
appellant's current exertional compartment symptom is 
causally related to active military service, as the diagnosis 
at that point was bilateral shin splints, a different 
anatomical, physiological, and symptomatic entity.

The Board notes that the October 2000 private medical record 
reflects complaints of painful feet and shins and an 
assessment of tibialis posterior with pain left and right 
with pain in the feet due to increased pronation.  However, 
the Board finds the findings and diagnoses in Dr. Gundel's 
July 2004 office visit note and the September 2004 VA 
examination report to be more probative.  In this regard, the 
Board observes that they are more recent with respect to 
current findings, and the VA examiner reviewed the 
appellant's claims file, which included the October 2000 
private medical record.  

Moreover, the appellant has not presented competent medical 
evidence linking her current disability to military service.  
In this regard, the Board notes the January 2004 statement by 
Dr. Lowe noting that the appellant has a history of calf pain 
when ambulatory for more than three or four hours, and that 
this problem apparently dates back to her time in military 
service.  The Board also notes Dr. Gundel's statement in the 
July 2004 office visit note noting complaints of bilateral 
leg pain and a 20+ year history of bilateral shin splints, 
which started when she was on active duty in the military.  
However, the Board observes that these statements appear to 
merely reflect a recordation of historical information 
relayed by the appellant, rather than indicating a medical 
opinion relating her current disability to service.  In this 
regard, the Board observes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board acknowledges the appellant's contentions that her 
foot, ankle, and leg disabilities are related to service.  
The Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for disabilities of the feet, ankles, and 
legs (i.e. shin splints).  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for disabilities of the feet, ankles, and 
legs (i.e. shin splints) is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


